DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/21 has been entered.
 

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/11/21, with respect to claims 1-6 have been fully considered.
The 102 rejection has been withdrawn. 
Regarding the 102 and 103 rejection applicant argues that none of the references teaches receiving “external information” on a heart rate other than fetal hear rate. 
Examiner would like to point out that the term “external information” is not defined in the claims, as such it’s a broad term and can be interpreted, as any information, for instance biographic information, (age, height, weight etc.) or any signals received for instance (one of the following: ultrasound signal in para 023; transmit tone signal para 0024; digital envelope signal para 026; coincidence signal para 020; hrc signal in para 033; FHR waveforms in para 0054 etc.). Furthermore para 029 teaches sensors to detect maternal heart rate. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite “an input section arranged to receive external information on a heart rate other than the fetal heart rate to be determined, and a choosing section arranged to select one of the determined first heart rate and the determined second heart rate as the fetal heart rate to be determined based on the external information”. It is not clear how the fetal heart rate is determined based on 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2013/0158407 to Kabakov et al. in view of U. S. Publication No. 2010/0274145 to Tupin, JR. et al.
Regarding Claims 1, 5, and 6, Kabakov teaches a processing device, method and program for determining a fetal heart rate from an ultrasonic Doppler echo signal, wherein the ultrasonic Doppler echo signal comprises at least two channels, the at least two channels including a first channel obtained for a first depth or depth range and a second channel obtained for a second depth or depth range different from the first depth or depth range (fig. 9a, para 029, 030, 033, 039, 045 and 059 teaches first and second depth for ultrasound zones for detecting fetal heart rate), wherein the processing unit includes a first processing section and a second processing section, the first processing section being arranged to determine a first heart rate from the first channel of the echo 
Tupin teaches an additional heart rate determining device arranged to determine an additional heart rate independently from the detected ultrasonic Doppler echo signal, the additional heart rate being the fetal heart rate to be determined and/or on a heart rate other than the fetal heart rate to be determined, wherein the input section of processing device is arranged to receive the external information from the additional heart rate determining device (para 029 teaches an accelerometer to determine maternal movement, sensors for determining maternal heart rate etc.). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Kabakov with a setup to monitor maternal heart rate as taught by Tupin, since such a setup would result in monitoring the condition of the mother and the baby.

Regarding Claim 3, 	Kabakov teaches all of the above claimed limitations but does not expressly teach an additional heart rate determining device arranged to determine an additional heart rate independently from the detected ultrasonic Doppler echo signal, the additional heart rate being the fetal heart rate to be determined and/or on a heart rate other than the fetal heart rate to be determined, wherein the input section of processing device is arranged to receive the external information from the additional heart rate determining device. 
Tupin teaches an additional heart rate determining device arranged to determine an additional heart rate independently from the detected ultrasonic Doppler echo signal, the additional heart rate being the fetal heart rate to be determined and/or on a heart rate other than the fetal heart rate to be determined, wherein the input section of processing device is arranged to receive the external information from the additional heart rate determining device (para 029 teaches an accelerometer to determine maternal movement, sensors for determining maternal heart rate etc.). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Kabakov with a setup to monitor maternal heart rate as taught by Tupin, since such a setup would result in monitoring the condition of the mother and the baby.
Regarding Claim 4, 	Tupin teaches the additional heart rate determining device includes one or more of an accelerometer unit arranged to measure maternal heart 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793